Exhibit 10.1
 
FORM OF VESTING AGREEMENT
 
THIS VESTING AGREEMENT (this “Agreement”) is entered into by and between PEDEVCO
CORP., a Texas corporation (the “Company”), and ____________________, an
individual residing in California (the “Executive”), effective as of December
__, 2015.
 
W I T N E S S E T H
 
WHEREAS, in connection with the transactions proposed as set forth in that
certain Agreement and Plan of Merger and Reorganization (the “Merger Agreement”)
contemplated to be entered into by the Company and GOM HOLDINGS, LLC, a Delaware
limited liability company (“GOM”), the Company desires that the Company and the
Executive enter into this Vesting Agreement to provide for the delay and later
acceleration of vesting with respect to certain unvested shares of Company
restricted common stock held by the Executive under certain conditions as set
forth herein;
 
WHEREAS, the Company has granted to the Executive shares of restricted common
stock of the Company which are unvested as of the date hereof (collectively, the
“Unvested Stock”);
 
WHEREAS, the Company and Executive desire to delay any further vesting of
certain of the Unvested Stock until the Vesting Event (defined below) as set
forth herein in order to delay near-term sales of Unvested Stock upon vesting
pursuant to existing “10b5-1” trading plans (the “Trading Plans”); and
 
WHEREAS, this Agreement shall be effective immediately.
 
NOW THEREFORE, in consideration of the terms set forth herein and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
1. Delay of Vesting of Unvested Stock.  Immediately upon the effectiveness of
this Agreement, the future vesting of Unvested Stock subject to vesting from
January 1, 2016 through June 1, 2016 (the “Delay Period”) in accordance with
such Unvested Stock’s original vesting schedules (such Unvested Stock, the
“Subject Shares”), held by the Executive shall be delayed, with no further
vesting occurring except as provided under this Agreement.  For avoidance of
doubt, any previously delayed vesting occurring pursuant to that certain Vesting
Agreement entered into by the Executive and the Company, dated May 21, 2015 (the
“Prior Vesting Agreement”) that may occur in 2016 shall not be further delayed
pursuant to this Agreement, with this Agreement only delaying the vesting of
Unvested Stock that would have otherwise vested in accordance with such Unvested
Stock’s original vesting schedules during the Delay Period.
 
2. Acceleration of Vesting of Subject Shares Upon Vesting Event.  Effective upon
the second (2nd) trading day following the Company’s public announcement of the
Vesting Event, all of the Subject Shares shall immediately become fully-vested
(the “Acceleration”).   The Acceleration shall occur on such date even if the
Executive is no longer an employee or director of, or service provider to, the
Company on such date, and even if vesting is not otherwise permitted under the
applicable restricted shares grant agreements or applicable equity incentive
plan under which the Subject Shares were issued and granted.
 
For purposes of this Agreement, the “Vesting Event” shall be defined as the
later to occur of the following events:  (i) the receipt of Company shareholder
approval as required pursuant to the applicable rules and regulations of the
NYSE MKT of the issuance of shares of Company Common Stock upon the conversion
of the Series B Convertible Preferred Stock issuable to GOM in the transactions
contemplated by the Merger Agreement; and (ii) the approval of the NYSE MKT of
the initial listing of the Company’s Common Stock on the NYSE MKT following the
consummation of the transactions contemplated by the Merger Agreement, if and as
required by applicable rules and regulations of the NYSE MKT.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Acceleration of Vesting of Subject Shares Without Vesting Event.  In the
event the Merger Agreement is terminated or the Vesting Event has not occurred
on or before June 1, 2016, unless otherwise agreed upon in writing by the
Company and the Executive, (A) all shares of restricted common stock that would
have vested to Executive prior to the date of such termination or June 1, 2016,
respectively, will automatically vest in full upon (i) in the event of
termination of the Merger Agreement, on the second (2nd) trading day following
the Company’s public disclosure of such termination, and (ii) in the event the
Vesting Event has not occurred by June 1, 2016, on June 1, 2016, and (B) the
original vesting schedules for all Unvested Stock will be reinstated to their
original vesting terms.
 
4. Acceleration of Vesting Upon Termination.  Nothing in this Agreement shall
amend or waive any acceleration of vesting of Unvested Stock or options
currently provided under the Executive’s current employment agreement with the
Company, which provides for acceleration of vesting of Unvested Stock and
options upon termination of the Executive’s employment under certain
circumstances detailed therein.
 
5. Conflicting Agreements.  In the event of a conflict between the terms of this
Agreement and any applicable restricted shares grant agreements, stock option
agreements, or equity compensation plans, governing the Unvested Shares and
options, the terms of this Agreement shall govern.
 
6. Miscellaneous.
 
6.1 Modification and Waiver.  The provisions, terms, covenants, representations,
warranties and conditions of this Agreement may be waived only by a written
instrument executed by the party waiving compliance.  The failure of any party
at any time to require performance of any provisions hereof shall in no manner
affect the right at a later date to enforce the same.  No waiver by any party of
any condition, or breach of any provision, term, covenant, representation,
warranty or condition contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or of the breach of any other
provision, term, covenant, representation, warranty or condition of this
Agreement.  This Agreement may be modified or amended only by a writing signed
by both parties hereto.
 
6.2 Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction).
 
6.3 Submission to Jurisdiction.  ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR BASED UPON THIS AGREEMENT MAY BE INSTITUTED IN THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF CALIFORNIA IN EACH
CASE LOCATED IN SAN FRANCISCO COUNTY (AND APPELLATE COURTS THEREOF), AND EACH
PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY
SUCH SUIT, ACTION OR PROCEEDING.  SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT.  THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
 
6.4 Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
 
 
2

--------------------------------------------------------------------------------

 
 
RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT.  EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.
 
6.5 Section Captions.  Section, heading and other captions contained in this
Agreement are for reference purposes only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
 
6.6 Severability.  Every provision of this Agreement is intended to be
severable.  If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.
 
6.7 Interpretation.  No provision of this Agreement is to be interpreted for or
against any party because that party or that party's legal representative
drafted such provision.  For purposes of this Agreement: “herein,” “hereby,”
“hereunder,” “herewith,” “hereafter,” and “hereinafter” refer to this Agreement
in its entirety, and not to any particular section or subsection.  This
Agreement may ­be executed in any number of counterparts, each of which shall be
deemed an original, and all of which shall constitute one and the same
instrument.
 
6.8 Successors; Third Party Beneficiaries.  This Agreement is personal to
Executive and without the prior written consent of the Company shall not be
assignable by Executive.  This Agreement is assignable by the Company and shall
inure to the benefit of and be binding upon the Company and its successors and
assigns.
 
6.9 Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
6.10 Drafting.  Each of the parties hereto acknowledges that each party was
actively involved in the negotiation and drafting of this Agreement and that no
law or rule of construction shall be raised or used in which the provisions of
this Agreement shall be construed in favor or against any party hereto because
one is deemed to be the author thereof.
 
6.11 Counsel.   Executive acknowledges that Executive is executing a legal
document that contains certain duties, obligations and restrictions as specified
herein.  Executive furthermore acknowledges that Executive has been advised of
Executive’s right to retain legal counsel, and that Executive has either been
represented by legal counsel prior to Executive’s execution hereof or has
knowingly elected not to be so represented.
 


 SIGNATURE PAGE FOLLOWS
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

  COMPANY:             PEDEVCO CORP., a Texas corporation          
By:
/s/        Name        Title              EXECUTIVE:                  

 
 


 


4

--------------------------------------------------------------------------------


 